Citation Nr: 1448980	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  05-35 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial evaluation for chronic low back pain with degenerative disc disease and history of arachnoiditis (low back disability), currently rated 60 percent effective July 24, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted compensation for chronic low back pain with a history of arachnoiditis under 38 U.S.C. § 1151, and assigned a 20 percent evaluation effective July 24, 1995.  

In a March 2007 rating decision, the RO granted service connection for urinary incontinence and rectal incontinence secondary to the low back disability.  In April 2007, the Veteran submitted a Notice of Disagreement (NOD) with the evaluations assigned for these disabilities.  The RO issued a Statement of the Case (SOC) denying the claims in January 2008.  In a January 2011 Board decision, the Board determined that the Veteran had submitted neither a timely Substantive Appeal with regard to the initial ratings of urinary and rectal incontinence nor a timely request for extension of the time limit for filing the substantive appeal, and thus dismissed the appeals.  These matters are therefore not in appellate status before the Board at this time.

In a January 2007 rating decision, the RO granted service connection for erectile dysfunction, as secondary to the low back disability.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter is also not in appellate status.

In a May 2007 rating decision, the RO increased the evaluation for the low back disability to 60 percent, effective July 24, 1995.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In a January 2008 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, secondary to the low back disability, and assigned each extremity a separate 20 percent evaluation effective November 3, 2005 and a 40 percent evaluation effective January 29, 2007.   In a June 2013 remand, the Board interpreted an April 2008 statement as an NOD with the effective date assigned for service connection.  The RO issued an SOC denying an effective date earlier than November 3, 2005.  The Veteran did not submit a timely substantive appeal, and thus, the matter is not before the Board at this time.  In a December 2013 rating decision, the RO increased the evaluations for peripheral neuropathy of each lower extremity to 60 percent effective September 6, 2013.  As the Veteran has not submitted an NOD with the ratings assigned, this is also not in appellate status before the Board.

The Board remanded this case for further development in January 2011 and June 2013.  That development was completed, and the case was returned to the Board for appellate review. 

FINDING OF FACT

The Veteran's low back disability has not manifested in unfavorable ankylosis of the entire thoracolumbar spine or involved residuals of fracture of vertebra with cord involvement or rendering him bedridden or requiring long leg braces.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (2002-2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for a low back disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran and his representative have been associated with the file.  VA and private treatment records have also been associated with the file.  The Veteran has at no time referenced outstanding private or any other records that he wanted VA to obtain or that he felt were relevant to the claim. 

VA examinations with respect to the claim for entitlement to an initial increased disability rating were obtained in April 2007 and April 2011.  Pursuant to the June 2013 Board remand, the Veteran was provided with additional VA examination of his low back disability in September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be adequate.  The VA examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate his service-connected low back disability under the applicable rating criteria.  Additionally, the September 2013 VA examiner specifically commented upon whether the Veteran demonstrated ankylosis of the spine.  As this is in substantial compliance with the June 2013 remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

III.  Low Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS). See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS.

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest ratings.  According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher rating for his low back disability, the Board must consider (1) whether an increased rating is warranted under the 'old' criteria at any time; (2) whether an increased rating is warranted under the 'new' criteria for IVDS at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the 'new' criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Prior to September 23, 2002, Diagnostic Code 5293 provided for a non compensable (0 percent) disability rating for postoperative, cured intervertebral disc syndrome.  A 10 percent disability rating was assigned for mild intervertebral disc syndrome.  A 20 percent disability rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.

Prior to September 26, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is slight, a 10 percent rating was warranted.  When limitation of motion is moderate, a 20 percent rating was assigned and, when it is severe, a 40 percent rating was for application.

The Board observes that the words 'slight,' 'moderate' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2014).  The Board observes that, in general, 'slight' is defined as 'small in amount or extent; not great or intense.'  Webster's New World Dictionary, Third College Edition 1262 (1988).  'Moderate' is generally defined as 'of average or medium quality, amount, scope, range, etc.'  Id. at 871. 'Severe' is generally defined as 'of a great degree: serious.'  Webster's Ninth New Collegiate Dictionary 1078 (1990).

Prior to September 26, 2003, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295.  A non compensable (0 percent) rating was assigned for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.

Under Diagnostic Code 5293 prior to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 2593, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014).  See also 38 C.F.R. § 4.71a, Plate V (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

IV. Background and Analysis

The Veteran is currently evaluated at 60 percent, effective July 24, 1995, under pre-amendment diagnostic code 5295-5243, for lumbosacral strain with intervertebral disc syndrome.  The Board notes that DC 5243 is the diagnostic code for IVDS following the September 2003 revisions, but that the May 2007 rating decision which granted the increase to 60 percent "under the schedular criteria in effect prior to 9-26-03."  As a review of the evidence demonstrates that the Veteran manifested pronounced IVDS with persistent neurological symptoms, and the RO applied the pre-amendment regulations to grant the increase, the Board finds the appropriate diagnostic code to be 5295-5293.

Under the pre-amendment regulations, in order to warrant an evaluation in excess of 60 percent for his low back disability, the Veteran's low back disability would need to manifest in complete bony fixation of the spine (ankylosis) at an unfavorable angle (DC 5286) or involve residuals of fracture of vertebra with cord involvement, bedridden, or requiring long leg braces (DC 5285).  Under the post-amendment regulations, the Veteran's low back disability would need to manifest in unfavorable ankylosis of the entire spine (DC 5243).  Under either regulation, such manifestations would warrant a 100 percent rating.

In order to warrant an evaluation in excess of 60 percent for the post-September 2002 but pre-September 2003 amendment regulations, the Veteran would have to be rated for IVDS by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations.  However, as noted above, the issues of service connection, evaluation levels, and their effective dates regarding the associated neurologic disabilities of peripheral neuropathy of the bilateral lower extremities, urinary incontinence, rectal incontinence, and erectile dysfunction have been dealt with in separate rating actions, and are not presently in appellate status before the Board.  Therefore, the Board will look to other rating criteria potentially allowing for an increased rating, in determining this appeal.

The extensive evidence available in the claims file demonstrates that the Veteran suffers from a severe low back disability, but does not demonstrate either ankylosis of the entire spine or residuals of fracture of the vertebra with cord involvement or rendering the Veteran bedridden or requiring long leg braces.  

VA examinations in August 1995, December 1999, October 2000, March 2004, April 2007, April 2011, and September 2013 note significantly diminished range of motion for all measurements of the thoracolumbar spine, but at their worst, still do not demonstrate ankylosis, or complete bony fixation of the spine prohibiting movement.  The most severe range of motion testing, documented by the April 2011 VA examination, showed flexion from 0 to 15 degrees, extension from 0 to 15 degrees, right lateral flexion from 0 to 10 degrees, left later flexion from 0 to 10 degrees, right lateral rotation from 0 to 15 degrees, left lateral rotation from 0 to 15 degrees, and painful motion throughout all ranges of motion tested.  Additional pain was noted following repetitive use, without additional loss of motion.  VA examiners in April 2007, April 2011, and September 2013 specifically commented that there was no thoracolumbar spine ankylosis.  Pursuant to the Board's June 2013 remand, the September 2013 examiner specified that the definition of ankylosis is stiffness or immobility of a joint, that a spinal fusion would lead to a surgical ankylosis at the involved levels, and that the Veteran has undergone spinal fusion at the levels L3-L4 and L4-L5.  The examiner further stated that the Veteran did not have evidence of ankylosis on imaging outside of his area of fusion.  

Although the Board notes that examination has demonstrated additional functional limitation including fatigue, decreased motion, stiffness, weakness, and pain on motion; however, the Board finds that such symptoms are contemplated by diagnostic code 5293 for pronounced intervertebral disc symptoms and further, that they do not approximate a level of disability similar to that of unfavorable ankylosis of the entire thoracolumbar spine. 

The Board also acknowledges the Veteran's written statements, submitted in March 1996, September 1997, and June 1999, and testimony at a May 1999 Board hearing regarding the claim for § 1151 compensation, that his doctor told the Veteran and his wife that he had seen a pars fracture at L3 and L4 during the October 1995 surgery.   While the Veteran, as a layperson, would not be competent to provide himself with a diagnosis of pars fracture, he is competent to report what he has been told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis).  

While earlier private treatment notes from April 1995 indicate a diagnosis of "possible pars fracture," no confirming diagnosis can be found in the substantial medical records following.  The Board notes, however, that even if the Veteran sustained a vertebral fracture, he would still not be entitled to a rating in excess of 60 percent on these grounds, because the evidence does not show that he had related cord involvement, was bedridden, or required the use of long leg braces.  Although the record demonstrates the Veteran has been required to use a wheelchair since approximately 1999 or 2000, he has always been noted to be able to walk at least short distances, and he has never been noted to need or use leg braces.  Additionally, VA treatment records include December 1999 imaging studies, including a neurological EMG test performed at the Hines VA Medical Center.  A summary note lists the diagnosis as "late effect of fracture of the spine and trunk without mention of spinal cord lesion."  A December 1999 myelogram of the lumbar spine also indicates that studies suggest postoperative changes at L4, and concludes that there is no significant spinal stenosis with this postoperative change.  Therefore, the evidence does not demonstrate that the Veteran had residuals of fracture of the vertebra with cord involvement.
    
In conclusion, the Board finds that the Veteran's low back disability more closely approximates the criteria for a 60 percent disability rating, and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 60 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted previously, the issues of whether separate disability ratings are warranted for associated neurologic disabilities have already been adjudicated by the AOJ and are not currently in appellate status before the Board.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria applied for his lumbar spine reasonably describe the Veteran's disability level and symptomatology.  The pre-amendment diagnostic code 5293 for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with little intermittent relief contemplates the Veteran's symptoms of severe back pain with weakness, fatigue, and painful motion with radiating neurologic pain to his lower extremities leading to extreme weakness and an inability to walk any significant distance without the use of a wheelchair.  The Board further notes that the Veteran has also been granted service connection and separate ratings for associated neurological disabilities of peripheral neuropathy of the bilateral lower extremities, urinary incontinence, rectal incontinence, and erectile disorder.  Although the vast majority of the Veteran's symptomatology is covered by the combination of these diagnostic codes, the Board acknowledges that the Veteran has endorsed further symptoms of memory loss, dizziness, chest pains, shoulder and elbow pain, and headaches.  However, none of these symptoms have been competently linked to the Veteran's service-connected disabilities.  The Veteran has been noted, over the pendency of the appeal, to experience chronic constipation from the narcotic medicines required to treat his back and neurologic pain and insomnia/sleep problems as a result of his urinary frequency and back and leg pain.  However, the Board does not find these manifestations so exceptional or unusual as to render the schedular criteria inadequate, as severe levels of pain contemplated by the criteria would likely often impede an individual's sleep and require significant levels of narcotic/opioid medication, resulting in constipation.  Consequently the Board does not find that this scenario so unusual or extraordinary as to render the rating schedule inadequate.  For these reasons, the Veteran's disability picture is found to be contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board notes that the Veteran was previously granted a total disability due to individual unemployability (TDIU) effective July 24, 1995.  Therefore, any further consideration under Rice v. Shinseki, 22 Vet. App. 447 (2009) is unnecessary.
 


ORDER


Entitlement to an initial evaluation in excess of 60 percent for chronic low back pain with degenerative disc disease and history of arachnoiditis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


